 

Exhibit 10.3

 



AMENDMENT TO 2017 EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO 2017 EMPLOYMENT AGREEMENT (this “Amendment”), made and entered
into on the 9th day of April, 2020 by and between Charles & Colvard, Ltd. (the
“Company”) and Don O’Connell (the “Executive”). This Amendment shall be
effective as of the date the Amendment is approved by the Board of Directors of
the Company (the “Amendment Effective Date”).

 

R E C I T A L S :

 

The Executive has heretofore been employed by the Company as its Chief Operating
Officer and Senior Vice President, Supply Chain pursuant to the terms of an
Employment Agreement dated May 23, 2017 (the “2017 Employment Agreement”). The
Company desires to continue to employ the Executive and the Executive desires to
continue to be employed by the Company. In recognition of the services
previously rendered and to be rendered in the future to the Company, it is
deemed necessary and advisable to amend the 2017 Employment Agreement to reflect
updated terms regarding the Executive’s base salary.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation and benefits the Company agrees herein to pay the
Executive, and of other good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and the Executive agree that the 2017
Employment Agreement shall be amended, effective as of the Amendment Effective
Date, as follows:

 

1.        All provisions of the 2017 Employment Agreement shall remain in full
force and effect except to the extent such provisions are expressly modified by
this Amendment. Capitalized terms not otherwise defined herein shall have the
meanings assigned to them in the 2017 Employment Agreement. It is the intent of
the Parties that the execution, delivery and performance of this Amendment shall
not operate as a waiver of or consent to any past, present or future breach of
any provision of the 2017 Employment Agreement.

 

2.        Section 4(a) of the 2017 Employment Agreement is hereby deleted and
replaced in its entirety with the following:

 

“Base Salary. Effective April 13th, 2020 until June 30, 2020, Employee shall
receive a base salary of Two Hundred Forty-Seven Thousand, Nine Hundred
Eighty-Six and 00/100 Dollars ($247,986.00), payable in regular and equal
installments in accordance with the Company’s regular payroll schedule and
practices (“Base Salary”). Effective July 1, 2020, Employee’s Base Salary shall
be increased to Two Hundred Ninety One Thousand, Seven Hundred Forty-Eight and
00/100 Dollars ($291,748.00), payable in regular and equal installments in
accordance with the Company’s regular payroll schedule and practices, and
subject to upward or downward adjustment as determined in the Board’s
discretion, subject to the terms of Section 6(f) of this Agreement.”

 

3.       This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall be deemed to be one and the
same agreement. A signed copy of this Amendment delivered by facsimile, e-mail
or other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Amendment.

 



 

 

 

4.       Each party agrees that the electronic signatures, whether digital or
encrypted, of the parties included in this Agreement are intended to
authenticate this writing and to have the same force and effect as manual
signatures. Electronic signature means any electronic sound, symbol, or process
attached to or logically associated with a record and executed and adopted by a
party with the intent to sign such record, including facsimile or email
electronic signatures.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to 2017 Employment
Agreement as of the day and year first above written.

 



  EXECUTIVE         /s/ Don O’Connell   Don O’Connell         CHARLES & COLVARD,
LTD.         By: /s/ Suzanne Miglucci   Name: Suzanne Miglucci    Title: Chief
Executive Officer



 



 

